54 F.3d 786NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
STATE FARM INSURANCE, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 93-56511.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 7, 1995.Decided May 10, 1995.

Before:  McKAY,* REINHARDT, and FERNANDEZ, Circuit Judges.
MEMORANDUM**
State Farm Insurance Company brought this action against the United States for recovery of damages paid to its insureds who were injured when an intentionally set fire in a national forest escaped the control of the United States Forest Service and destroyed the insureds' properties.  The district court dismissed the case, and State Farm appealed.
We reverse for the reasons set forth in our opinion in Anderson v. United States, No. 93-56321, slip op. 5087 (9th Cir.  May 4, 1995).
REVERSED and REMANDED.



*
 Hon.  Monroe G. McKay, Senior United States Circuit Judge, United States Court of Appeals for the Tenth Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3